EXHIBIT 83
Document title:            Was Shooting of Rep. Gabrielle Giffords Political? - The
                           Atlantic

Capture URL:               https://www.theatlantic.com/politics/archive/2011/01/
                           was-shooting-of-rep-gabrielle-giffords-political/342719/

Captured site IP:          192.33.31.162

Page loaded at (UTC):      Fri, 11 Aug 2017 15:22:28 GMT

Capture timestamp (UTC):   Fri, 11 Aug 2017 15:24:12 GMT

Capture tool:              v5.2.2

Page Vault server IP:      54.175.14.236

Browser engine:            Chrome/58.0.3029.81

Operating system:          Microsoft Windows NT 6.2.9200.0 (6.2.9200.0)

PDF length:                8

Portal URL:                https://portal.page-vault.com/#/snapshot/678486

User:                      bc-gayla




                                           pUcFQZcCM9R2koYH1BneYo




                                                                                      PALIN04514
Document title: Was Shooting of Rep. Gabrielle Giffords Political? -The Atlantic
Capture URL: https://www.theatlantic.com/politics/archive/2011/01/was-shooting-of-rep-gabrielle-giffords-political/342719/
Capture timestamp (UTC): Fri, 11 Aug 2017 15:24:12 GMT                                                                       Page 1 of 7


                                                                                                                             PALIN04515
Document title: Was Shooting of Rep. Gabrielle Giffords Political? -The Atlantic
Capture URL: https://www.theatlantic.com/politics/archive/2011/01/was-shooting-of-rep-gabrielle-giffords-political/342719/
Capture timestamp (UTC): Fri, 11 Aug 2017 15:24:12 GMT                                                                       Page 2 of 7


                                                                                                                             PALIN04516
Document title: Was Shooting of Rep. Gabrielle Giffords Political? -The Atlantic
Capture URL: https://www.theatlantic.com/politics/archive/2011/01/was-shooting-of-rep-gabrielle-giffords-political/342719/
Capture timestamp (UTC): Fri, 11 Aug 2017 15:24:12 GMT                                                                       Page 3 of 7


                                                                                                                             PALIN04517
Document title: Was Shooting of Rep. Gabrielle Giffords Political? -The Atlantic
Capture URL: https://www.theatlantic.com/politics/archive/2011/01/was-shooting-of-rep-gabrielle-giffords-political/342719/
Capture timestamp (UTC): Fri, 11 Aug 2017 15:24:12 GMT                                                                       Page 4 of 7


                                                                                                                             PALIN04518
Document title: Was Shooting of Rep. Gabrielle Giffords Political? -The Atlantic
Capture URL: https://www.theatlantic.com/politics/archive/2011/01/was-shooting-of-rep-gabrielle-giffords-political/342719/
Capture timestamp (UTC): Fri, 11 Aug 2017 15:24:12 GMT                                                                       Page 5 of 7


                                                                                                                             PALIN04519
Document title: Was Shooting of Rep. Gabrielle Giffords Political? -The Atlantic
Capture URL: https://www.theatlantic.com/politics/archive/2011/01/was-shooting-of-rep-gabrielle-giffords-political/342719/
Capture timestamp (UTC): Fri, 11 Aug 2017 15:24:12 GMT                                                                       Page 6 of 7


                                                                                                                             PALIN04520
Document title: Was Shooting of Rep. Gabrielle Giffords Political? -The Atlantic
Capture URL: https://www.theatlantic.com/politics/archive/2011/01/was-shooting-of-rep-gabrielle-giffords-political/342719/
Capture timestamp (UTC): Fri, 11 Aug 2017 15:24:12 GMT                                                                       Page 7 of 7


                                                                                                                             PALIN04521
